EXHIBIT 10.1
 
AMENDMENT NO. 2
to
REGISTRATION RIGHTS AGREEMENT


THIS AMENDMENT NO. 2 TO REGISTRATION RIGHTS AGREEMENT (this "Amendment") is made
and entered into as of August 14, 2009, by and between Altair Nanotechnologies,
Inc., a Canadian corporation (the "Company"), and Al Yousuf, LLC, a United Arab
Emirates limited liability company (the "Investor"). For purposes of this
Amendment, capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to such terms in that certain Registration Rights
Agreement (as amended) dated November 29, 2007, entered into by and between the
Company and Investor (the "Registration Rights Agreement").


RECITALS


WHEREAS, Investor believes delaying the registration of the Registrable
Securities would be advantageous and beneficial; and


WHEREAS, the Company agrees delaying the registration of the Registrable
Securities would be advantageous and beneficial.


AGREEMENT


NOW, THEREFORE, in consideration of the mutual promises and covenants
hereinafter set forth and other good and valuable consideration, the receipt of
which is hereby acknowledged by the parties, the parties hereto agree as
follows:


1.   Amendment to Section 2(a), Demand Registration. Section 2(a) of the
Registration Rights Agreement is hereby deleted and replaced in its entirety
with the following:


2(a)   Demand Registration.


(a)            Demand Registration. Subjection to Section 2(h) below, at any
time thirty (30) months after the Closing and until the eighth anniversary of
the Closing, the Investor may request a single registration under the 1933 Act
of the resale of all or any portion of its Registrable Securities (such
registration, the “Demand Registration”). The Demand Registration shall be on
the registration form selected by the Company among the forms appropriate for
the proposed plan of distribution for which the Company is eligible. The request
for Demand Registration shall specify the number of Registrable Securities
requested to be registered and the intended method of distribution, including an
election as to (i) whether the Investor intends to offer and sell the
Registrable Securities on a continuous basis pursuant to Rule 415 under the
Securities Act, or (ii) whether the Investor intends to request engagement of an
underwriter with respect to the Demand Registration and the identity of any
underwriters the Investor is recommending (with it being understood that (i) and
(ii) are mutually exclusive alternatives).   


2.   Amendment to Section 2 (b) (i), Mandatory Registration. Section 2(b) (i) of
the Registration Rights Agreement is hereby deleted and replaced in its entirety
with the following:


2(b)           Mandatory Registration.
 
(i)           The Company shall prepare and file with the SEC, and have declared
effective on or before the date thirty (30) months after the Closing, a single
Registration Statement on Form S-3 (or, if Form S-3 is not then available to the
Company, on such form of registration statement as is then available to effect a
registration for resale of the Restricted Securities) for a secondary or resale
offering on a continuous basis pursuant to Rule 415 under the 1933 Act of the
Restricted Securities (such registration, the “Mandatory Registration”). Such
Registration Statement also shall cover, to the extent allowable under the 1933
Act and the rules promulgated thereunder (including Rule 416), such
indeterminate number of additional shares of Common Stock resulting from stock
splits, stock dividends or similar transactions with respect to the Restricted
Securities.
 
 
Page 1 of 2

--------------------------------------------------------------------------------

 
 
3.             Full Force and Effect. Except as amended hereby, the Registration
Rights Agreement shall remain in full force and effect and all other provisions
of the Registration Rights Agreement shall remain unchanged.


4.             Counterparts. This Amendment may be executed in any number of
counterparts, including by facsimile or other electronic means of delivery of a
photocopy, each of which shall be an original, but all of which together shall
constitute one instrument.


IN WITNESS WHEREOF, this Amendment No. 2 to Registration Rights Agreement is
hereby executed as of the date first above written.
 
 

The Company:  
ALTAIR NANOTECHNOLOGIES INC.
a Canadian corporation
      By:        /s/ Terry M. Copeland                               
Name:   Terry M. Copeland                                     
Title:     President and CEO                                         The
Investor:   
AL YOUSUF, LLC
a United Arab Emirates limited liability company
      By:        /s/ Iqbal Al Yousuf                                    
Name:   Iqbal Al Yousuf                                          
Title:     President                                                

                                         
 
 
 
 
Page 2 of 2